Citation Nr: 0533831	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran was not exposed to ionizing radiation in 
service.

3.  There is no causal relationship between the veteran's 
bladder cancer, first shown to be present many years after 
service, and any incident of service, including claimed 
exposure to ionizing radiation.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service or 
to have resulted from exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for residuals of 
bladder cancer.  In this context, the Board notes that a 
substantially complete application was received in March 
2002.  In May 2002, prior to its adjudication of this claim, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the May 2002 notice comports with the requirements 
of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records (SMRs) were obtained.  The veteran's 
post-service treatment records were also obtained.  The RO 
contacted the Department of the Navy (Navy) for the veteran's 
history of service-incurred occupational exposure to ionizing 
radiation.  The Board does not know of any additional 
relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of bladder cancer.  He asserts that 
the disorder was caused, at least in part, by his use of a 
radium-treated device for extended periods while in service, 
and notes a reference in his medical records to a radium 
plaque adaptometer (RPA).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  If a chronic disorder, such as a 
malignant tumor, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, a radiation does assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service, a 
task which includes the difficult burden of tracing causation 
to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that urinary tract cancer is one of the listed 
diseases under 38 C.F.R. § 3.309(d).  Significantly, however, 
that presumption only applies to a "radiation exposed 
veteran" who was involved in "radiation risk activity.  In 
this case, the veteran was not involved in any "radiation 
risk activity," as defined under 38 C.F.R. § 3.309(d)(3) 
(atmospheric and certain underground nuclear tests, Hiroshima 
and Nagasaki, or presence at certain gaseous diffusion 
plants).

With respect to the second method by which a disease may be 
shown to have been due to radiation exposure in service, the 
Board notes that urinary bladder cancer is one of the 
diseases listed as a "radiogenic disease" under 38 C.F.R. 
§ 3.311.  The veteran alleges the bladder cancer was caused 
by his extensive in-service use of a radium-treated optical 
device used to detect infrared signals from other ships.  The 
veteran says he received multiple health warnings about the 
prolonged use of these devices, and regular examinations in 
service because of the risk.  The veteran's service records, 
specifically a notation in a June 1944 medical record, show 
that the veteran passed a night vision test with a RPA while 
in-service.  The RO wrote to the Department of the Navy in 
November 2002, inquiring about the veteran's history of 
service-incurred occupation exposure to ionizing radiation.  
In a December 2002 letter, the Navy reported that it had no 
record of occupational exposure to ionizing radiation 
pertaining to the veteran, and that any information about 
exposure assessment would be in the veteran's service 
records.  In addition, the Navy reported that RPAs 
"typically contained small amounts of radium (< 0.2 
millicuries), sealed into the device," and "the intensity 
of emissions of the small quantity of radium held at the eye 
would likely have resulted in negligible doses to the 
bladder."  In a July 2003 letter, the Navy added that the 
"type of radioactive material used in this device, in 
typical amounts present did not represent a whole body 
external radiation hazard, and because it was sealed, 
ingestion or inhalation of radioactive materials would not 
have been likely."  Any dose resulting from the use of such 
a device would likely have been immeasurable by conventional 
methods."  The letter concludes by saying that "any dose 
received from this commodity would be indistinguishable from 
that received from naturally occurring radioactive 
material."  

The RPA is not the infrared sensing device the veteran used 
as a signalman; it is a medical screening device used to 
detect night blindness.  He was tested with it once, and the 
Navy reports no measurable radiation exposure would have 
resulted.  As for the optical device, the veteran has not 
identified it and the Navy is unable to produce a dose 
assessment.  The service medical records do not corroborate 
the veteran's recollection of monthly examinations.  Based on 
the lack of any exposure assessment in the veteran's service 
records, and the Navy's opinions in December 2002 and January 
2003, the Board finds that the veteran was not exposed to 
ionizing radiation in service.  The Board notes that further 
consideration by the VA Under Secretary for Benefits under 
38 C.F.R. § 3.311 is not warranted as there is no competent 
evidence of radiation exposure.  Accordingly, the provisions 
pertaining to radiogenic diseases contained in 38 C.F.R. 
§ 3.311 do not provide a basis for granting service 
connection for bladder cancer in this case.  

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the first 
diagnosis of record of recurrent bladder cancer is in October 
1996, over fifty years after the veteran's separation from 
service.  There are no service records containing any 
complaints, symptoms, or diagnoses of bladder cancer; nor is 
there any evidence or argument to the effect that the cancer 
was manifested within the year following service.  The 
veteran suggests a cause of the cancer may be tobacco use 
related to service.  This aspect of the claim is precluded by 
38 U.S.C.A. § 1103(a) (West 2002), because the claim was 
received after June 9, 1998.

The veteran submitted a letter from a treating physician, 
dated in June 2002, stating that "the residual effects of 
the veteran's association with radium treated equipment 
during his service may well have triggered his bladder 
cancer."  This statement provides little support for the 
claim, however.  In this letter, the physician also reveals 
that the veteran had a long history of nicotine intake, which 
"may be the primary factor."  The Board notes that the 
doctor's opinion on the effect of the in-service radiation is 
too tenuous.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Moreover, the doctor's 
opinion is predicated on radiation exposure in service, which 
the Board specifically rejects.

In summary, the Board finds the bladder cancer was not 
present during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
any incident during service.  Accordingly, the Board 
concludes that bladder cancer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or to have resulted from exposure to 
radiation in service.  

ORDER

Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation, is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


